UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 21-7471


UNITED STATES OF AMERICA,

                    Plaintiff - Appellant,

             v.

CORNELL AUGUSTUS MCKENZIE,

                    Defendant - Appellant.



Appeal from the United States District Court for the Eastern District of Virginia, at
Alexandria. Liam O’Grady, Senior District Judge. (1:91-cr-00429-LO-1)


Submitted: March 10, 2022                                         Decided: March 17, 2022


Before WILKINSON and KING, Circuit Judges, and TRAXLER, Senior Circuit Judge.


Affirmed by unpublished per curiam opinion.


Cornell Augustus McKenzie, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Cornell Augustus McKenzie appeals the district court’s orders denying his motions

for compassionate release and for reconsideration. We have reviewed the record and the

district court’s opinions and find no reversible error. McKenzie has waived review of the

claims he raised in the district court by failing to address those claims in his informal brief.

4th Cir. R. 34(b). Further, we decline to review the claim he has raised for the first time

on appeal. See Muth v. United States, 1 F.3d 246, 250 (4th Cir. 1993). Accordingly, we

affirm. We dispense with oral argument because the facts and legal contentions are

adequately presented in the materials before this court and argument would not aid the

decisional process.

                                                                                  AFFIRMED




                                               2